Per Curiam.

The replication is adjudged good. It is unnecessary to decide whether the evidence objected to at the trial of the issue in fact was rightfully admitted or not, although we see no other way of proving the existence of a foreign law but by oral testimony, (a)
But the verdict is right, even if there were no law authorizing *389the requisition of the bond in this case. For admitting that requisition to have been wholly arbitrary on the part of the government of the island, the surety who stepped in in aid of the principal has a right to indemnity, if he has been compelled to pay the penalty, without any fraud or negligence on his part.

Judgment on the verdict


 [Clearly there may be other proof. The written law of a foreign state is to be proved by a copy of the law* duly authenticated. — Pictou's case, 30 How's State Trials, 491.—Bohtlink vs. Schneider, 3 Esp. N. P. C. 58. — Clegg vs. Levy, 3 Camp. 166.— Miller vs. Heinrich, 4 Camp. 155. — Middleton vs. Janverin, 2 Hagg. Cons. R. 422, —Richardson vs. Anderson, 1 Camp. 65, (a).—2 Phillips and Amos, 624.— 1 Stark. Ev. 248.—2 Stark. 331. — The unwritten law of a foreign state (having first been ascertained to be part of the unwritten law by witnesses professionally conversant with the laws of the state) may be proved by the paroi evidence of witnesses of competent professional skill.—Miller vs. Heinrich, ubi sup.—Dalrymple vs. Dalrymplex, 2 Hagg. Cons. R. 81.—Phill. & Am. ubi sup. — Stark, ubi sup.— Ed.]